Citation Nr: 0842143	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervicalgia.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2008, the North Carolina Division of Veterans Affairs 
(NCDVA) submitted a written notice of withdrawal of services 
as the veteran's representative.  Because the NCDVA has 
properly withdrawn as the veteran's representative, and 
because the veteran has not since notified the Board of any 
new representation, the Board will conclude that the veteran 
is currently unrepresented in the instant appeal.  See 38 
C.F.R. § 20.608 (2008).


FINDING OF FACT

Cervicalgia was not proximately caused by VA hospital care, 
medical or surgical treatment, or examination; or by 
provision of training and rehabilitation services, or 
compensated work therapy program.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for cervicalgia have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a June 2006 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  An 
April 2006 letter advised the veteran of the information and 
evidence needed to establish a disability rating and an 
effective date for the claim on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA work 
study letters, VA employee health records, and VA treatment 
records and examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment, or 
from VA training and rehabilitation services, in the same 
manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1151.  The circumstances for 
entitlement to compensation under 38 U.S.C.A. § 1151 vary 
depending on whether the additional disability is claimed to 
be a result of VA medical treatment or examination, or VA 
training and rehabilitation services.  Under 38 U.S.C.A. § 
1151, training and rehabilitation services are defined as 
services under an approved vocational rehabilitation program 
under 38 U.S.C.A. Chapter 31, or under a compensated work 
therapy program under 38 U.S.C.A. § 1718.

For a claimant to be entitled to compensation when additional 
disability is caused by VA hospital care, medical or surgical 
treatment, or examination, the proximate cause of the 
additional disability must be: (A) carelessness, negligence, 
lack or proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the care, treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361 (2008), 
which provides that claims based on additional disability or 
death due to hospital care, medical or surgical treatment, or 
examination must meet the actual causation requirements of 
38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 
38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. 
§ 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

To establish that the provision of training and 
rehabilitation services proximately caused the veteran's 
disability, it must be demonstrated that his participation in 
an essential activity or function of the training program 
proximately caused his disability.  The veteran does not need 
to show that VA approved that specific activity or function, 
as long as the activity is generally accepted as being a 
necessary component of the training or services program that 
VA provided or authorized. See 38 C.F.R. § 3.361(d)(3) 
(2008).

In the current appeal, the veteran contends that he is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervicalgia.  He alleges that while he 
was working at the Durham, North Carolina VA Medical Center 
(VAMC) in March 1987, he fell backward in a chair, thereby 
causing him to need surgery for cervicalgia at the Durham 
VAMC in May 1987.

The claims file reveals that in October 1986, while 
participating in a Veteran-Student Work-Study program at the 
Durham VAMC as a work-study student and recreation therapist, 
the veteran complained of a sore left shoulder, with no 
history of surgery or trauma.  He was found to have a tender 
upper border left trapezius and was assessed with mild left 
trapezius strain.  Motrin and heat were prescribed.

In February 1987, a VA employee health record shows that the 
veteran complained of left neck pain radiating down left arm 
with numbness and tingling of the left hand.  The assessment 
rendered was possible cervical spine degenerative joint 
disease and degenerative disc disease.  It was noted that he 
needed to be seen as a veteran (rather than as an employee) 
in the screening clinic.

In March 1987, a VA treatment record reflects that the 
veteran fell backward and onto the floor after his chair 
turned over while working at the Durham VAMC.  It was noted 
that the veteran had taken prescribed medication on the day 
of the fall.  His speech was slurred and it was noted that he 
was not alert to be working.  His neck was found to be supple 
with a minimal amount of tenderness and full range of motion 
was noted.  The assessment was very mild contusion in the 
mid-occipital area.  Thereafter, he was referred to the 
employee health department.

On the same date in March 1987, a VA employee record 
reiterates that the veteran fell out of his chair (as the 
chair turned over) and hit his head on the floor, subsequent 
to feeling faint and light-headed.  One hour prior to the 
fall, it was noted that the veteran had taken prescription 
medication (including Valium and Tylenol) for the first time.  
At present, the veteran denied neck pain.  It was observed 
that he showed a minimal amount of slurred speech, staggering 
gait, and drowsiness, but was in no acute distress.

In April 1987, a VA treatment record referred to the 
veteran's seven-month history of neck pain.  It was noted 
that, in the autumn of 1986, the veteran experienced acute 
onset of left-sided neck pain, beginning while his neck was 
rotated.  Testing revealed defects at the C4-5, C5-6, and C6-
7 levels and a herniated nucleus pulposus at the left C6-7 
level.  He was admitted for laminectomy and discectomy 
surgery.

In May 1987, VA treatment records reflect that the veteran 
underwent left C6-7 hemilaminectomy and discectomy surgery 
for complaints dating back to the autumn 1986.  He had a 
smooth post-operative course.

In July 1987, a VA treatment record notes that the veteran 
was "doing well" while recovering from his cervical spine 
surgery.

VA treatment records dated from October 2004 through February 
2006 reflect that the veteran's current medical problems 
include cervicalgia.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
38 U.S.C.A. § 1151 claim for cervicalgia.  As outlined above, 
to establish causation, the evidence must show that VA 
hospital care, medical or surgical treatment, or examination, 
or VA training and rehabilitation services actually and 
proximately caused the veteran's additional disability.  In 
the current case, the veteran contends that he was working as 
an employee at VA when he fell out of his chair.  Thus, he 
was not receiving medical treatment by VA at the time of the 
fall, and VA hospital care, medical or surgical treatment, or 
examination were not the proximate cause of the claimed 
additional disability.  Additionally, the veteran was 
employed by VA in a Veteran-Student Work Study Program, which 
a February 1982 letter indicates was associated with his 
receipt of education benefits.  See 38 U.S.C.A. § 3537 
(Secretary shall utilize the services of any eligible person 
who is pursing, in a Sate, at least a three-quarter time 
program of education).  There is no evidence showing, nor 
does the veteran contend, that he participated in Vocational 
Rehabilitation training under Chapter 31 of 38 U.S.C. or that 
his work-study employment was pursuant to a Compensated Work 
Therapy Program under 38 U.S.C.A. § 1718.

Merely showing that the veteran fell in a VA facility does 
not establish causation for purposes of 38 U.S.C.A. § 1151.  
See 38 C.F.R. § 3.361(c)(1).  Rather, it must first be shown 
that VA hospital care, medical or surgical treatment, or 
examination, or VA training and rehabilitation services 
actually caused the veteran's additional disability.  

In the current case, the record does not demonstrate that the 
veteran's cervicalgia was proximately caused by VA hospital 
care, medical or surgical treatment, or examination, nor did 
the condition arise from a vocational rehabilitation program 
under 38 U.S.C.A. Chapter 31, or under a compensated work 
therapy program under 38 U.S.C.A. § 1718..  Accordingly, 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervicalgia is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cervicalgia is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


